Exhibit 10.2 EMPLOYMENT AGREEMENT ADDENDUM LET THIS SERVE AS AN ADDENDUM TO THE EMPLOYMENT AGREEMENTattached heretomadeeffective as of 15th day of July, 2011 (the "Effective Dates") which states "After the first three (3) months of employment , Employer agrees to revisit termsofthis Agreement and makealterations the company's finances allow". Pursuant to Article 3 of Gregory Pippo's. Employment Contract as stated above, Gregory Pippo's monthly net salary hasbeen changedto $4,000.00 per month with the same payment of all associates income taxes applicable to Employee's wages a set forth in the original Employment Contract. Both parties agree that as of the date of this addendum, the Employment Contract at issue herein is henceforth month to month. Agreed: Agreed /s/ Gregory Pippo /s/ Vanity Events Holding, Inc Gregory Pippo Vanity Events Holding, Inc Date: 10/12/2011 Date: 10/12/2011
